Citation Nr: 0415713	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  98-10 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for arthritis, right 
knee.

3.  Entitlement to service connection for arthritis, left 
knee.

4.  Entitlement to service connection for cystitis.

5.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1969 
and from April 1971 to April 1974.  This appeal comes before 
the Board of Veteran's Appeals (Board) on appeal from a 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO), which denied the claims on appeal.

After a review of the claims file, the Board finds that the 
claims must be remanded.  This appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.


REMAND

In December 2002, the Board chose to undertake additional 
development of the evidence in this case pursuant to 38 
C.F.R. § 19.9(a)(2).  As a result, additional outpatient 
treatment records not previously associated with the claims 
file were obtained.  Since undertaking the aforementioned 
development, the United States Court of Appeals for the 
Federal Circuit invalidated the provisions of 38 C.F.R. 
§§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  As such, the Board no longer has authority to 
decide claims based on new evidence that it develops or 
obtains without obtaining a waiver from the appellant of his 
or her right to have this new evidence initially considered 
by the RO.  No waiver has been obtained in this case.  The 
result is that the RO must review evidence developed by the 
Board and adjudicate the claim considering that evidence, as 
well as evidence previously of record.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
appellant is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following developments:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should request the appellant 
to identify any private or VA medical 
evidence that would tend to support his 
claims.  The RO should obtain medical 
records from all sources identified by 
the appellant.

3.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Miami, 
Florida, for the period from March 2003 
to the present.

4.  Thereafter, the RO should review the 
additional evidence submitted since the 
last RO adjudication, and readjudicate 
the veteran's claims.  If the claim 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of the evidence and 
applicable laws and regulations, as 
needed, and thereafter they should be 
afforded a reasonable opportunity to 
respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


